Citation Nr: 1232910	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  11-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral shoulder disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to June 1958.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans' Affairs (VA).

In June 2012, a videoconference hearing was held before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

In a July 2010 rating decision, the RO considered the merits claims for service connection for both right and left shoulder disability.  The Board, however, must independently determine whether new and material evidence has been received to reopen previously denied claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  The proper initial issue on appeal, therefore, is whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral shoulder disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of service connection for left and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a September 1993 decision, the RO denied reopening of a claim for entitlement to service connection for bilateral shoulder bursitis and in a subsequent August 2008 decision, the RO denied reopening of a claim for left shoulder bursitis.   

2.  Evidence associated with the record since the August 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for bilateral shoulder bursitis.  


CONCLUSIONS OF LAW

1.  The September 1993 and August 2008 rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Given the decision below concerning the Veteran's claims to reopen, an assessment of VA's duties under the VCAA is not necessary at this time.

II.  Analysis

In a July 1966 rating decision, the RO denied entitlement to service connection for bilateral shoulder bursitis, finding that a current shoulder disability was not shown.  In subsequent rating decisions, most recently in September 1993, VA declined to reopen the claim of entitlement to service connection for bilateral shoulder bursitis, finding that new and material evidence had not been received.  In an August 2008 rating decision, the RO, declined to reopen the claim for service connection for bursitis of the left shoulder, finding that new and material evidence had not been received.   

The appellant was informed of these decisions; however, he did not perfect any timely appeal.  Consequently, these decisions are final.   38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the August 2008 rating decision consisted of the service treatment records, VA examination reports, VA treatment records, private treatment records and statements from the Veteran.  The service treatment records show that the Veteran was seen on sick call for a shoulder problem in September 1956 and was found to have deltoid bursitis.  On June 1958 separation examination, the Veteran's upper extremities were found to be normal and no shoulder pathology was noted.

At a June 1966 VA examination, the Veteran reported that he had left shoulder bursitis which "traveled" over to the right shoulder when it got worse.  Then it would go up both sides of his neck and up the back of his neck.  Examination of the shoulders was normal and the examiner diagnosed history of bursitis of the left shoulder with no objective pathological findings.  

In an August 1966 statement the Veteran indicated that to date, he had continued to experience the same problem with his shoulders that he had experienced in service.  

In an August 1966 letter, a private treating physician, Dr. D. indicated that the Veteran was initially seen complaining of tenderness and pain in both shoulders.  Physical examination showed tenderness and spasms of the muscles of both shoulders.  The diagnosis was bursitis of both shoulders.  Dr. D noted that the Veteran had since been seen with the problem on November 29, 1965, December 6, 1965, December 10, 1965 and January 12, 1966, and was last seen for the condition on April 11, 1966.   Dr. D opined that the Veteran still had bursitis.  The claims file includes records of treatment and evaluation for bursitis by Dr. D.  

In a subsequent January 1967 letter, Dr. D noted that the Veteran also received treatment for bursitis on October 18, 1965 and January 4, 1967.  Treatment included Prednisone, Indocin and ultrasound physiotherapy.  

On February 1967 VA examination, the Veteran reported having received diathermy treatments in service but that the treatment aggravated his shoulder condition.  He continued to have discomfort in the left shoulder, especially in the winter time and had had a steroid injection into the shoulder by his physician.  Approximately five years prior he had begun to have some trouble with the right shoulder.  Physical examination was normal and the examiner diagnosed history of bursitis of the shoulders with no objective findings at present.  

In a June 1992 statement, the Veteran indicated that he believed that he acquired his shoulder bursitis in service as a result of numerous exposures to sleeping on damp ground while on stand-by watches or through injury sustained in truck accidents.  Since discharge from service he had received treatments from Dr. D.  These treatments were more difficult than the shoulder pain itself so he eventually discontinued them and learned to live with the pain.  Subsequently, he found that with frequent exercise and heat therapy, his pain was manageably in the background.  However, as time went on, he began again experiencing more intense shoulder problems.  

In a December 1992 letter, Dr. D indicated that the Veteran had been seen by for shoulder bursitis in February 1967 and July 1974.  The record shows that the July 1974 visit was specifically for the right shoulder.  

In a December 1992 statement, the Veteran again indicated that he experienced the same shoulder symptoms post-service as he had experienced in service.  His bursitis pain had been mitigated to some extent post-service after he began physical therapy in a health club around 1976.  Joint exercising and hydrothermal massages relieved pain in his shoulders, however, it never eliminated it completely.  Because he could no longer afford the therapy, he reportedly had stopped doing it 10 months prior and his bursitis had worsened.   

A November 2007 VA progress note shows that the Veteran reported that his shoulder still bothered him.  Physical examination showed that the shoulders were tender to palpation, right greater than left.  The diagnosis was shoulder pain.  

The evidence received since the August 2008 rating decision consists of the service treatment records, VA treatment records, private treatment records, VA examination reports, and statements and testimony from the Veteran.  

A March 2009 VA primary care progress note shows that the Veteran was complaining of bilateral shoulder pain, which had been getting worse over the last few years.  He had been doing construction work with a lot of overhead movement, which had exacerbated the problem.  The primary diagnoses were shoulder pain, bursitis and rule out rotator cuff injury.  

An August 2009 VA orthopedic surgery note shows that the Veteran reported that he had been thrown from a fire truck twice on to his right shoulder back in 1956.  The Veteran showed the examining orthopedic surgeon the service treatment record showing treatment for this in September 1956.  He noted that there was also another instance where he was thrown from the truck onto his right shoulder.  Since that period, his wife reported that he had had intermittent instances of shoulder problems.  Also, the records showed that he had been seen for shoulder discomfort fairly shortly after service.  

The orthopedic surgeon noted that the Veteran currently had severe right acromioclavicular arthritis, which in the surgeon's opinion was directly related to the injuries in service.  The surgeon indicated that he personally had suffered a similar injury 35 years prior and it had led to chronic acromioclavicular arthritis.  The surgeon felt the Veteran had a pretty good rotator cuff but it may have had a tear that was big enough that it needed to be repaired.  Thus, the plan was to do arthroscopic surgery with or without a rotator cuff repair.  

A September 2009 VA operative report shows that the Veteran underwent a right shoulder arthroscopic anterior and medial acromioplasty and Mumford procedure, removing about 8 to 10 mm of bone from the undersurface of the medial acromion and distal clavicle, followed by a mini open rotator cuff repair.  

In a November 2009 letter, a private physician indicated that the Veteran reported that he had had right rotator cuff surgery and was experiencing intense pain.  As a result, he went to Desert View Hospital and spent 4 to 5 days there for pain management.  The physician reviewed the Veteran's service treatment records from September 1956.  The physician noted that the Veteran went to sick call at Barber's Point for shoulder pain and was diagnosed with deltoid bursitis.  According to the Veteran, subsequent to this, he returned to the clinic on multiple occasions for treatment, which consisted of putting block plates on his shoulder, which was very painful.  He subsequently was seen by Dr. D on a number of occasions post-service.  The physician found that clearly the Veteran's subsequent problems with his shoulder were the direct result of the injury he sustained while in the military.  

On June 2010 VA examination, the examiner diagnosed the Veteran with status post arthroscopy and arthrotomy of the right shoulder,  repair of rotator cuff tear, impingement syndrome and acromioclavicalar arthritis.  He also diagnosed the Veteran with a history of bursitis of the left shoulder and degenerative joint disease.  The examiner noted that there was an absence of medical records specifically indicating that the Veteran sustained injuries to his right shoulder from a fall from a fire truck allegedly occurring September 25, 1956 or for any fall causing any shoulder injury during military service.  The Veteran was seen once during his military career and then diagnosed with left shoulder bursitis as reported in the initial compensation and pension examination in 1966.  The 1966 examination produced normal findings, however.  

The examiner commented that based on the service treatment records the Veteran had experienced an acute but transient shoulder condition.  Then, his shoulder did not require medical treatment until October 18, 1965.  Thus, based on the available service treatment records, the present right and left shoulder conditions were not consistent with a chronic condition related to or caused by conditions occurring during active service.  The examiner found a lack of a nexus between time of discharge and initial treatment for the shoulder condition.  

In a June 2010 follow-up note, the VA orthopedic surgeon indicated that after the initial injury in service, the Veteran had had intermittent right shoulder pain, which had recently gotten much worse.  He currently had severe right acromioclavicular arthritis with a rotator cuff tear.  The surgeon noted that a fall from a height or at a high rate of speed onto a shoulder can cause later acromioclavicular arthritis due to damage of the meniscus and the articular surface of the acromioclavicular joint.  This would later lead to progressive degenerative arthritis, bone spurring, eventual rotator cuff impingement and rotator cuff tear.  As this was exactly what the surgeon found on the Veteran during his September 2009 surgery, the examiner reiterated that he believed that the current right shoulder disability was directly related to the Veteran's injuries in service.  

During the June 2012 Board hearing the Veteran testified that he served on a fire crew during service.  They were on standby on runways at Barber Point, Hawaii, where aircraft would take off and land.  Crew members would often ride on the running boards on the side and back of the fire truck.  On two occasions, the Veteran reported falling off a running board, rolling over a few times, and injuring his shoulder.  He went to sick call a day or two after one of the accidents and was diagnosed with bursitis.  He was treated with electronic heating plates.  After about five minutes, the pain was so excruciating that he had the treating personnel remove the plates.  He then left the treatment area and decided that he would not submit to that treatment again.  The Veteran also reported that after a second crash he went to sick call and received an anti-inflammatory medication.   Additionally, he appeared to indicate that he did some physical therapy.  

The Veteran testified that after the accidents, he often experienced a lot of discomfort when using his shoulders, particularly when elevating them or being exposed to cold conditions.  He indicated that after service, he was initially doing sedentary work.  Subsequently, he started doing painting and construction and began to have more problems with his shoulders.  Consequently, he began getting treatment from Dr. D.  

As the above evidence has not been considered, it is new.  It also clearly shows that the Veteran has current bilateral shoulder disability and provides material evidence suggesting that this disability may be related to injury in service.  Consequently, it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral shoulder disability is reopened.


REMAND

Having reopened the claim of entitlement to service connection for a bilateral shoulder disability, the Board must consider the merits of the claim as it pertains to each shoulder.  On review, further development is warranted.  

The record contains conflicting medical evidence as to whether the Veteran's current bilateral shoulder disability is related to service.  After examining the Veteran and reviewing the claims file, the June 2010 VA examiner found that the present right and left shoulder conditions were not consistent with a chronic condition related to, or caused by, conditions occurring during active service.  On the other hand, the VA orthopedic surgeon, after treating the Veteran and reviewing the record of shoulder treatment in service, opined in August 2009 and June 2010 notes that the current right shoulder disability was directly related to the Veteran's injuries in service.  Similarly, the November 2009 private physician found, after interviewing and examining the Veteran, that the Veteran's problems with his shoulder were the direct result of the injury he sustained while in the military.  

Given the conflicting opinions and various levels of review of the record, the Veteran should be afforded a new VA medical examination by an orthopedist, who must conduct a comprehensive review of the claims file.  The orthopedist should provide opinions concerning the likely etiology of both the current right and left shoulder disabilities.   

Prior to arranging for the examination, the AMC/RO should obtain all records of VA treatment for left or right shoulder disability since March 2011.  The AMC/RO should also ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for any shoulder disability, and then secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The AMC/RO should ask the Veteran to identify any treatment or evaluation he has received for any shoulder disability since March 2011, as well as any medical opinion evidence that may link a current shoulder disorder to service.  If the RO cannot locate records that the appellant has identified, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination by an orthopedist to determine whether it is at least as likely as not that any diagnosed shoulder disability is related to service.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must review the service treatment records, the VA examination reports from August 1966, February 1967 and June 2010; the opinions of the VA orthopedist contained in August 2009 and June 2010 treatment notes; the November 2009 private physician's letter; all VA medical records; all private medical records; the chronological contentions of the Veteran, beginning with his August 1966 statement and including his June 2012 hearing testimony; and any other pertinent information.  

The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA.  Any indicated tests should be performed.

Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current shoulder disability is related to service.  The examiner must provide a rationale for all opinions provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he or she should specifically explain the reason for this conclusion.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   
 
5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


